Citation Nr: 1401267	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the lumbar spine (low back disability), evaluated as 10 percent disabling prior to May 2, 2012 and 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in New Orleans, Louisiana.  The RO denied an increased rating for the Veteran's low back disability in February 2012; but in an October 2012 rating decision granted a 40 percent rating, effective May 2, 2012.

The Veteran originally appealed the denial of an increased rating for right hip strain, but she chose not to perfect that appeal or pursue it in writing in her October 2012 Form 9, and the issue was not certified to the Board.


FINDINGS OF FACT

1.  Throughout the appeal period, beginning in at least October 12, 2010, the Veteran's low back disability has been manifested by limitation of forward flexion to 30 degrees or less.

2.  Incapacitating episodes lasting six weeks or more in a 12 month period, or ankylosis have not been demonstrated.

3.  Mild incomplete paralysis of the sciatic nerve on both sides has been demonstrated since August 2, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the Veteran's low back disability have been met throughout the entire appeal period, beginning at least as early as October 12, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242 (2013).

2.  For the period beginning August 2, 2012, the criteria for separate 10 percent ratings for neurologic impairment associated with the back disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123-4.124a, Diagnostic Code (DC) 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in November 2010 providing her notice before adjudication of her claim, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  In so doing, the VA satisfied its duty to notify the Veteran.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for her back in December 2010 and August 2012.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The claims file also includes private treatment records.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§  5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran has been rated under diagnostic code 5242 for degenerative arthritis of the spine, which uses the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).
Under the rating formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.
The criteria for a 20 percent rating are: 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
The criteria for a 40 percent rating are:
Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.
The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spaine.  Id.

The rating formula provides that separate ratings will be provided for neurologic impairment as part of the back disability.  General Rating Formula, Note (1).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

These provisions are not; however, for consideration where a veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran is competent to provide evidence of symptoms observable by her senses, but she is not competent to diagnose conditions of the low back and spine as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report in this regard as her statements are internally consistent and consistent with medical evidence of record.

For the period from January 19, 2004 to September 8, 2011, the Veteran's low back disability meets the criteria for a 10 percent rating but not higher.  See 38 C.F.R. § 4.71a.

During the December 2010 VA examination, the Veteran reported pain, flare-ups, fatigue, stiffness, weakness, and spasms associated with her low back disability.  The examiner measured and recorded the Veteran's forward flexion at 90 degrees and her combined range of motion at 240 degrees.  See VA Examination 12/10.  The examiner reported that during flare-ups the Veteran would have an 80 percent reduction in motion.  The Veteran reported leg weakness, but all neurologic findings were normal, including muscle strength.

During private treatment in June and September 2011, the Veteran was recorded as having forward flexion to 85 degrees, left and right lateral flexion at 35 degrees, and extension at 35 degrees.  The Veteran continued to report pain.  The Veteran complained of pain radiating down both legs, but neurologic examination was again reported as normal.

Based on the recorded range of motion and reports of pain, the Veteran's low back disability would have merited no more than a 10 percent rating.  The December 2010 examiner; however, reported limitation of motion during flare-ups that would meet the criteria for a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5003-5242; see also Deluca 8 Vet. App. at 202.  There is no evidence of better ranges of motion during the appeal period.  Accordingly, the 40 percent rating was warranted throughout the appeal period commencing at least with the October 12, 2010 claim for increase.

Throughout the appeal period the Veteran has had some range of motion in her spine.  There were no findings of ankylosis on examination or elsewhere.  Under the General Rating Formula, the higher ratings require a finding of ankylosis of the entire thoracolumbar spine or the entire spine.  There is no evidence that the Veteran has any ankylosis in her spine.  Functional loss due to pain and flare-ups could not serve as the basis for finding ankylosis.  Johnston v. Brown. 

Intervertebral disc syndrome is potentially ratable on the basis of incapacitating attacks.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral disc Syndrome Based on Incapacitating Episodes.  At the December 2010 examination it was recorded that the Veteran had incapacitating episodes twice a month.  These apparently lasted for one day.  The record does not show that these episodes consisted of physician prescribed bedrest as is required for a rating under the formula for intervertebral disc syndrome.  See Rating Formula for Intervertebral Disc Syndrome, Note (1).  Treatment records do not show physician prescribed bedrest, and the Veteran has not reported such prescriptions.  Moreover, to warrant a rating in excess of 40 percent, the incapacitating episodes would have to total six weeks or more in a 12 month period.  The December 2010 report, even if it met the definition of incapacitating episodes, showed episodes totaling less than four weeks in a 12 month period.

Prior to the August 2, 2012, examination the Veteran voiced some complaints, such as weakness and radiating pain, but neurologic examinations by VA and private providers were negative.  Hence, a separate rating for neurologic impairment would not have been warranted prior to that date.  At the August 2012 examination the Veteran was found to have some mild muscle strength weakness (4/5) in both hips and knees.  Reflexes were also hypoactive in the knees.  The examiner found no radiculopathy or radiating pain or other neurologic abnormalities.  An examiner previously found that the affected nerve was the sciatic (although no neurologic impairment was identified).  Resolving reasonable doubt in the Veteran's favor, the abnormal findings on the August 2012 examination warrant separate 10 percent ratings on the basis of mild incomplete paralysis of the sciatic nerves to each lower extremity.  Diagnostic Code 8520.

All potentially applicable diagnostic codes have been considered in making this determination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back disability are fully contemplated by the schedular rating criteria and considerations of functional loss and pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address loss of range of motion and pain.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted.  

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  TDIU is not raised unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In summary, the preponderance of the evidence is against an increased rating for low back disability for the period from January 19, 2004 to September 8, 2011 but supports a 40 percent rating from September 9, 2011 forward.  See 38 C.F.R. § 4.71a.  The benefit of the doubt doctrine has been applied in assigning a date for the increased rating and is otherwise inapplicable.  See 38 C.F.R. § 4.3.  Additionally, staged ratings have been assigned as necessary.  Hart, 21 Vet. App. at 509-10.


ORDER

An increased, 40 percent rating for low back disability is granted for the entire appeal period.

An increased, separate rating, of 10 for neurologic impairment involving the right lower extremity is granted.

An increased, separate rating, of 10 for neurologic impairment involving the left lower extremity is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


